Filed 7/13/01 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2001 ND 128







Matrix Properties Corporation, a 

Minnesota Corporation, formerly 

known as E.W. Wylie Corporation, 		Plaintiff and Appellee



v.



TAG Investments, a North Dakota 

partnership, and James A. Grettum, 

an individual resident of North Dakota, 		Defendants and Appellants







No. 20010060







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Frank L. Racek, Judge.



AFFIRMED.



Per Curiam.



Sidney J. Spaeth, Vogel, Weir, Hunke & McCormick, Ltd., P.O. Box 1389, Fargo, N.D. 58107-1389, for plaintiff and appellee.



Jonathan T. Garaas, Garaas Law Firm, DeMores Office Park, 1314 23rd Street South, Fargo, N.D. 58103-3796, for defendants and appellants.

Matrix v. TAG Investments

No. 20010060



Per Curiam.

[¶1]	TAG Investments and James A. Grettum appealed from district court post-

judgment orders issued after this Court affirmed an earlier post-judgment order and judgment in 
Matrix Props. Corp. v. TAG Invs.
, 2000 ND 213, 622 N.W.2d 432, and 
Matrix Props. Corp. v. TAG Invs.
, 2000 ND 88, 609 N.W.2d 737.  We affirm under N.D.R.App.P. 35.1(a)(1) and (7).  Double costs are awarded to Matrix under N.D.R.App.P. 38 and 39.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

William F. Hodny, S.J.



[¶3]	The Honorable William F. Hodny, S.J., sitting in place of Kapsner, J., disqualified.